THE STATE OF TEXAS
                         MANDATE
                       *********************************************
TO THE COUNTY COURT AT LAW NO. 2 OF GREGG COUNTY, GREETING:
        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 22nd
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

              SABRE ENERGY CORPORATION, SONCO HOLDINGS, LLC,
               VAN W. MOUNTS AND EDWIN WESLEY SANO, Appellants

                    NO. 12-15-00054-CV; Trial Court No. 2012-1207-CCL2

                                      By per curiam opinion.

                             WELL-PRO SERVICE, L.P., Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and the briefs filed herein and the
joint motion to remand for purposes of settlement, the Court having heard and fully consider said
motion is of the opinion the same should be granted.

       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the trial court’s
judgment without regard to the merits be reversed and the cause remanded to the trial court for
further proceedings in accordance with the parties’ agreement, and that all costs of this appeal are
hereby adjudged against the party incurring same; and that this decision be certified to the court
below for observance.”

       WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 18th day of September, 2015.

                      PAM ESTES, CLERK


                      By: _______________________________
                          Chief Deputy Clerk